Steele Hays, Justice, dissenting. The respondent chancellor enjoined the sheriff from efforts to execute a judgment of the Pulaski Circuit Court against Mrs. Bessie Coffelt. The majority declines to prohibit the chancellor from proceeding because Mrs. Coffelt has alleged that the circuit court judgment is void, thereby invoking the chancellor’s jurisdiction. If this case were new to us and there was any doubt about the validity of the judgment, that might be the proper course. But this litigation and this court are no strangers to each other. It has now been before us five times: Arkansas State Highway Department v. Coffelt, 257 Ark. 770, 520 S.W.2d 294 (1975); Coffelt v. Arkansas State Highway Department, 285 Ark. 314, 686 S.W.2d 786 (1985); Arkansas State Highway Department v. Coffelt, 285 Ark. 431, 688 S.W.2d 282 (1985); Coffelt v. Arkansas State Highway Department, 289 Ark. 348, 712 S.W.2d 283 (1986) and Arkansas State Highway Department v. Munson, CR87-323. It is fair to say we are thoroughly familiar with every aspect of this case. Mrs. Coffelt’s argument is that a taking of private property for public use without compensation violates the state and federal constitutions, therefore, a judgment which awards no damages is void on its face. Certainly this judgment is not void on its face and Mrs. Coffelt has advanced no argument as to why it would be void on other grounds. I will not repeat the long involved history of the case, it’s all there in the cited opinions, except to note that Mrs. Coffelt acquired this property in 1955, a few months after the owners had bargained and sold a perpetual easement for the interstate highway. That conveyance purported to transfer the entire interest of the owners, reserving only the right of access to the frontage roads.1 Mrs. Coffelt acquired her fee expressly subject to the perpetual easement. The first phase of this litigation determined that Mrs. Coffelt still owned the fee beneath the easement where Coffelt Road crossed the interstate. {Arkansas State Highway Department v. Coffelt, 257 Ark. 770, supra). In a later phase, that interest, arguably a theoretical one at best, was determined by a jury to have no value, resulting in the circuit court judgment now challenged. Mrs. Coffelt appealed and the judgment was affirmed (Coffelt v. Arkansas State Highway Department, 289 Ark. 348, supra), as the majority concedes. Rehearing was denied by this court and certiorari was denied by the United States Supreme Court. 107 S. Ct. 1298 (1987). Thus, the case has been decided along with all the issues now argued, as well as any that could have been argued, and res judicata applies. Clearly, this dispute, having spanned two decades, has reached finality and nothing remains to be litigated. It should not be allowed to continue to no good purpose, purely for the sake of form. I respectfully suggest a writ of prohibition is warranted on the circumstances of this case, as it was in Fore v. Circuit Court of Izard County, 292 Ark. 13, 727 S.W.2d 840 (1987). Glaze, J., joins this dissent.   Mrs. Coffelt contended that the Highway Department promised to put an overpass at what later became known as Coffelt Road, but that issue was abandoned some years ago.